Citation Nr: 0700423	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury with degenerative joint disease (DJD); and, if 
so, entitlement to service connection.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition; 
and, if so, entitlement to service connection.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In March 2005, the veteran cancelled his request for a 
hearing before a decision review officer (DRO) at the RO (see 
VA Form 21-4138).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
issued two relevant decisions regarding the sufficiency of 
the Veterans Claims Assistance Act (VCAA) notice provided to 
veterans.  On March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award in the event the 
claim is reopened and service connection granted.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

Also, on March 31, 2006, the Court issued Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court held, with regard to a 
petition to reopen a finally decided claim, the VCAA requires 
VA to provide the veteran with notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., material evidence).  Kent, 20 Vet. 
App. at 10-11.

The VCAA notice that was sent to the veteran in April 2004 
did not satisfy the notice requirements as expressed by the 
Court in Kent and Dingess.  Accordingly, the case is REMANDED 
for the following action:

1.  Prior to making any further 
determination concerning the veteran's 
claims, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  This includes requesting that 
he to provide any evidence in his 
possession pertaining to his claims.

Also, ensure the new notification 
requirements and development procedures as 
specified in Dingess v. Nicholson are 
satisfied.  See Dingess, 19 Vet. App. at 
484-486.  VCAA notice consistent 
with Dingess applies to all five elements 
of a service connection claim (including 
petition to reopen).  Those five elements 
are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective date 
of the disability.

In addition, to comply with Kent, notify 
the veteran of the specific evidence 
necessary to substantiate the element or 
elements that were found insufficient in 
the previous denials.  This includes, but 
is not limited to, evidence that his 
current left knee and back disabilities are 
related to his military service.  This 
evidence also must not be duplicative of 
evidence previously considered by the Board 
and RO.  It may include, but is not limited 
to, competent lay statements describing 
symptoms, medical or hospitalization 
records, or medical statements or opinions.

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

